Citation Nr: 1824273	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-10 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to a compensable rating for service connected tension headaches.


REPRESENTATION

Appellant represented by:	Vincent J. Pastore, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1983 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified at a hearing in August 2017 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to a compensable rating for tension headaches is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the appellant's favor, the Veteran has a current diagnosis of sleep apnea that was incurred in or related to his active duty.


CONCLUSION OF LAW

Sleep apnea was incurred during the Veteran's active duty service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

A layperson is competent to report on the onset and recurrence of symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

During his August 2017 video conference, the Veteran argued that his sleep apnea is related to active service.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.

The Veteran states that he suffered from sleep apnea while in service, and that while he discussed symptoms with medical personnel, his complaints were not incorporated into his medical record.  Multiple statements from witnesses support the Veteran's position.  An April 2014 statement from G.H. documents that while in service, he witnessed the Veteran's "stoppage of breathing," experience an inability to maintain a regular sleep schedule due to frequent interruptions of sleep, and have an episode where the Veteran was so exhausted from lack of sleep that G.H. believes he fell asleep while driving.  

A statement from the Veteran's ex-wife, T.F., received in April 2014 stated that the Veteran would wake up short of breath between the years 1990 to 1995, and that she noticed he would stop breathing and gasp for air in a loud snort, while sleeping during these years.  

J.G. also submitted a statement in April 2014, stating that he witnessed the Veteran's "stoppage in his breathing" while he slept, in addition to a loud snort followed by extreme restlessness on numerous occasions in the course of twenty-seven years of knowing him.

The Board finds that the lay statements which detail their own personal observations of the Veteran's sleep habits are both competent and credible.

The Veteran's records were reviewed and a telephone interview conducted by a nurse practitioner in October 2014.  The appellant reported that he had been diagnosed with sleep apnea in 2009.  The reviewer noted that there was no record of the Veteran snoring, or being diagnosed with sleep apnea in the service treatment records.  While the examiner reported reviewing the lay statements, she concluded that it was less likely than not that the Veteran's sleep apnea was related to service. 

VA received an opinion in August 2017 from J.M., a certified nurse practitioner at the pulmonary/sleep medicine clinic at Banner University Medical Center in Tucson, Arizona.  J.M. opined that it was at least as likely as not that the appellant's sleep apnea was related to service.  She noted that the letters provided by the Veteran's fellow active-duty members and ex-wife support the finding that his sleep apnea was present while he was on active duty.  

Of record are two competing opinions.  Each opinion is supported by reasoned rationale, and the Board finds no reason to favor one over the other.  As such, the Board finds that the evidence is in equipoise.  Hence, resolving reasonable doubt in the appellant's favor, entitlement to service connection for sleep apnea is granted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014). ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to service connection for sleep apnea is granted.


REMAND

The Veteran was last afforded a VA examination in August 2011 to evaluate his tension headaches.  At the August 2011 VA examination, the appellant reported a history of weekly headaches that were not prostrating in severity, and that occurred in the morning and were usually gone by the afternoon.  Ordinary activity was possible.  

Significantly, at his August 2017 video conference hearing the Veteran described headaches which were more "pronounced now than ever before."  He also stated that his headaches were increased in their intensity and symptoms.  As such, the Board finds that a new VA examination is necessary to assess the current severity of the Veteran's headache disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1. The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim of entitlement to an increased rating for tension headaches.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter schedule the Veteran for a VA neurological examination.  The examiner is to be given access to the Veteran's VBMS and Virtual VA files.  The examiner is to provide a detailed review of the appellant's pertinent medical history and current complaints, including the nature and frequency of any headaches.  The examiner must address whether there has been an increase in severity since the August 2011 VA examination and, if so, the approximate date of any increase.

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training."

3. After the development requested has been completed, review the opinion to ensure that it is in complete compliance with the directives of this remand.  The RO must ensure that the examiner documented his/her consideration of the Veteran's claims file.  If the report is deficient in any manner, corrective procedures must be implemented at once.

4. Then readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


